Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Examiner initiated an interview with Applicant by calling him on 7th, February. Examiner proposed amending all independent claims (1, 8 & 15) by incorporating limitations recited in lines 07 to line 15 of claim 2 . He further stated that by doing so the case will be placed in allowable condition. The Applicant agreed to consider the proposition and get back asap with a response. Later on the Applicant emailed the  amendment as proposed by the Examiner (please attached “Email from the Applicant” for details). 
The has now been placed in allowable condition.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Thomas Franklin (Reg. No.43,616) on 02/07/2022. Subsequently (on 02/18/2022), the Applicant authorized Examiner over phone to copy proposed amendment to claims without line numbers.
AMENDMENTS TO THE CLAIMS:

1.	(Currently Amended) A computer-implemented method comprising:
storing, at a private database, one or more sensitive data items, each sensitive data item of the one or more sensitive data items being capable of uniquely identifying a user, a resource, or an access right to the resource by itself or in combination with one or more additional data items;
retrieving, by a server, the one or more sensitive data items from the private database;
inputting the one or more sensitive data items into one or more hierarchical deterministic (HD) cryptography algorithms;
in response to inputting the one or more sensitive data items into the one or more HD cryptography algorithms, deriving an anonymous address that uniquely and anonymously represents the user;
deriving a resource-specific private key and a resource-specific public key using a unique identifier representing a particular resource;
retrieving an access code associated with a particular access right;
encrypting the access code using the resource-specific public key; [[and]]
publishing the anonymous address representing the user and the encrypted access code on a distributed ledger represented across a public or private blockchain;
determining that a user device is within a defined proximity of an access control list (ACL) device;
retrieving, by the ACL device present at a spatial area associated with the resource, resource-specific private key to decrypt access codes;
retrieving the anonymous address from the user device entering the spatial area associated with the resource; 
granting entry to the user device in the spatial area if the anonymous address matches with the decrypted access code; and
prohibiting the entry of the user device from entering the spatial area if the anonymous address does not match with the decrypted access code.

2.	(Currently Amended) The computer-implemented method of claim 1, further comprising:	
at a later time, retrieving, by [[an]] the ACL 
retrieving a list of encrypted access codes from the distributed ledger;
decrypting each access code from the list of encrypted access codes using the resource-specific private key;

retrieving the anonymous address from the user device;
referencing, by the ACL device, a database to determine whether the retrieved anonymous address is associated with the access code [[;]]


3.	(Original) The computer-implemented method of claim 1, further comprising:
storing a manifest on the distributed ledger represented across the public or private blockchain, the manifest including a unique anonymous address and an encrypted access code for each user accessing the resource.
4.	(Original) The computer-implemented method of claim 3, wherein one or more artificial anonymous addresses are added to the manifest to obscure the manifest, and wherein the one or more anonymous addresses are generated by and known to the server.
5.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
signing, by a native application or an SDK running on [[a]] the user device operated by the user, a time-sensitive payload using a private key associated with the user;
verifying, by an ACL device, the signed payload using the public key associated with the user, wherein verifying the signed payload indicates that the native application or the SDK has stored or is in possession of the private key associated with the user; and
in response to successfully verifying the signed payload, granting the user entry to [[a]] the spatial area.
6.	(Original) The computer-implemented method of claim 5, wherein signing the payload may including signing the resource-specific private key with a block hash.
7.	(Original) The computer-implemented method of claim 5, wherein signing the payload may include digitally signing an unpredictable time-sensitive code using the anonymous address.
8.	(Currently Amended) A system, comprising:
	one or more processors; and
a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors, cause the one or more processors to perform operations including:
storing, at a private database, one or more sensitive data items, each sensitive data item of the one or more sensitive data items being capable of uniquely identifying a user, a resource, or an access right to the resource by itself or in combination with one or more additional data items;
retrieving, by a server, the one or more sensitive data items from the private database;
inputting the one or more sensitive data items into one or more hierarchical deterministic (HD) cryptography algorithms;
in response to inputting the one or more sensitive data items into the one or more HD cryptography algorithms, deriving an anonymous address that uniquely and anonymously represents the user;
deriving a resource-specific private key and a resource-specific public key using a unique identifier representing a particular resource;
retrieving an access code associated with a particular access right;
encrypting the access code using the resource-specific public key; [[and]]
publishing the anonymous address representing the user and the encrypted access code on a distributed ledger represented across a public or private blockchain;
determining that a user device is within a defined proximity of an access control list (ACL) device;
retrieving, by the ACL device present at a spatial area associated with the resource, resource-specific private key to decrypt access codes;
retrieving the anonymous address from the user device entering the spatial area associated with the resource; 
granting entry to the user device in the spatial area if the anonymous address matches with the decrypted access code; and
prohibiting the entry of the user device from entering the spatial area if the anonymous address does not match with the decrypted access code.
9.	(Currently Amended) The system of claim 8, wherein the operations further comprise:
	at a later time, retrieving, by [[an]] the ACL 
retrieving a list of encrypted access codes from the distributed ledger;
decrypting each access code from the list of encrypted access codes using the resource-specific private key;

retrieving the anonymous address from the user device;
referencing, by the ACL device, a database to determine whether the retrieved anonymous address is associated with the access code [[;]]


10.	(Original) The system of claim 8, wherein the operations further comprise:	
storing a manifest on the distributed ledger represented across the public or private blockchain, the manifest including a unique anonymous address and an encrypted access code for each user accessing the resource.
11.	(Original) The system of claim 10, wherein one or more artificial anonymous addresses are added to the manifest to obscure the manifest, and wherein the one or more anonymous addresses are generated by and known to the server.
12.	(Currently Amended) The system of claim 8, wherein the operations further comprise:
signing, by a native application or an SDK running on [[a]] the user device operated by the user, a time-sensitive payload using a private key associated with the user;
verifying, by an ACL device, the signed payload using the public key associated with the user, wherein verifying the signed payload indicates that the native application or the SDK has stored or is in possession of the private key associated with the user; and
in response to successfully verifying the signed payload, granting the user entry to [[a]] the spatial area.
13.	(Original) The system of claim 12, wherein signing the payload may including signing the resource-specific private key with a block hash.
14.	(Original) The system of claim 12, wherein signing the payload may include digitally signing an unpredictable time-sensitive code using the anonymous address.
15.	(Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a processing apparatus to perform operations including:
storing, at a private database, one or more sensitive data items, each sensitive data item of the one or more sensitive data items being capable of uniquely identifying a user, a resource, or an access right to the resource by itself or in combination with one or more additional data items;
retrieving, by a server, the one or more sensitive data items from the private database;
inputting the one or more sensitive data items into one or more hierarchical deterministic (HD) cryptography algorithms;
in response to inputting the one or more sensitive data items into the one or more HD cryptography algorithms, deriving an anonymous address that uniquely and anonymously represents the user;
deriving a resource-specific private key and a resource-specific public key using a unique identifier representing a particular resource;
retrieving an access code associated with a particular access right;
encrypting the access code using the resource-specific public key; [[and]]
publishing the anonymous address representing the user and the encrypted access code on a distributed ledger represented across a public or private blockchain
determining that a user device is within a defined proximity of an access control list (ACL) device;
retrieving, by the ACL device present at a spatial area associated with the resource, resource-specific private key to decrypt access codes;
retrieving the anonymous address from the user device entering the spatial area associated with the resource; 
granting entry to the user device in the spatial area if the anonymous address matches with the decrypted access code; and
prohibiting the entry of the user device from entering the spatial area if the anonymous address does not match with the decrypted access code.
16.	(Currently Amended) The computer-program product of claim 15, wherein the operations further comprise:
	at a later time, retrieving, by [[an]] the ACL 
retrieving a list of encrypted access codes from the distributed ledger;
decrypting each access code from the list of encrypted access codes using the resource-specific private key;

retrieving the anonymous address from the user device;
referencing, by the ACL device, a database to determine whether the retrieved anonymous address is associated with the access code[[;]]


17.	(Original) The computer-program product of claim 15, wherein the operations further comprise:	
storing a manifest on the distributed ledger represented across the public or private blockchain, the manifest including a unique anonymous address and an encrypted access code for each user attending the resource.
18.	(Original) The computer-program product of claim 17, wherein one or more artificial anonymous addresses are added to the manifest to obscure the manifest, and wherein the one or more anonymous addresses are generated by and known to the server.
19.	(Currently Amended) The computer-program product of claim 15, wherein the operations further comprise:
signing, by a native application or an SDK running on [[a]] the user device operated by the user, a time-sensitive payload using a private key associated with the user;
verifying, by an ACL device, the signed payload using the public key associated with the user, wherein verifying the signed payload indicates that the native application or the SDK has stored or is in possession of the private key associated with the user; and
in response to successfully verifying the signed payload, granting the user entry to [[a]] the spatial area.
20.	(Original) The computer-program product of claim 19, wherein signing the payload may including signing the resource-specific private key with a block hash.
 
Allowable Subject Matter
Claims 1-20 are allowed.
Following are closes prior arts cited in pto-892:
Liberman (US20190355059)  discloses a computer implemented method includes generating, by a processor associated with a first client computer, a request message; generating, by the processor, a first public token based on a first private token; augmenting, by the processor, the electronic data transaction request message with the first public token; transmitting, by the processor, the augmented electronic data transaction request message to a second client computer; generating, by the processor, a second public token based on the first public token; identifying, by the processor, from a database of result messages, a result message labeled with the second public token, the identified result message including encrypted confidential information; generating, by the processor, a second private token corresponding to the second public token used to identify the result message; and decrypting, by the processor, the encrypted confidential information with the second private token.
Nie Y (CN 109347632 A translated copy is attached) discloses embodiment of the invention provides a kind of block chain ID generation method, device, electronic equipment and storage mediums, in this method, the block chain ID request to create that user issues is received, based on default layering deterministic algorithm, generates multiple groups public private key pair, wherein, one group of public private key pair includes a public key and a private key, from multiple groups public private key pair, selection target public private key pair, public key in target public private key pair is encoded, the block chain ID of user is generated. In the present invention, it is primarily based on default layering deterministic algorithm and generates multiple groups public private key pair, then from multiple groups public private key pair, selection target public private key pair, finally by the mode encoded to the public key in target public private key pair, the block chain ID of user is generated, as a result, using block chain ID as mark of the user in block chain to characterize user.
Hansen (US20050138398) teaches a system utilising known storage spaces (S), for example servers or Compact Disks, is characterised by the fact that the personal data base (PDB) consists of the sum of the unitary personal databases (UPDB.sub.1, UPDB.sub.2, UPDB.sub.3, UPDB.sub.x), each of which comprises the owner (P.sub.1, P.sub.2, P.sub.3, P.sub.x) of unitary personal data base (UPDB.sub.1, UPDB.sub.2, UPDB.sub.3, UPDB.sub.x) and the storage space (S.sub.1, S.sub.2, S.sub.3, S.sub.x) of the owner (P.sub.1, P.sub.2, P.sub.3, P.sub.x) of the unitary personal data base (UPDB.sub.1, UPDB.sub.2, UPDB.sub.3, UPDB.sub.x), wherein each storage space contains individually encrypted data objects (O', O", O'", O.sup.y), and the storage spaces (S.sub.1, S.sub.2, S.sub.3, S.sub.x) of various unitary personal database (UPDB.sub.1, UPDB.sub.2, UPDB.sub.3, UPDB.sub.x) may be situated in one place or they may be distributed. The method of managing access to the personal data bases is based on this, that the sole owner (P) and at the same time the ultimate controller of the unitary personal data base (UPDB), especially the individual entity whom the data concern and/or whose property they are, exercises the original right of access to the storage space (S) through the granting or withdrawal of access licences (L) to data objects (O) in the storage space (S). The licence (L) determines the scope and conditions of access to the data object (O) in the storage space (S), wherein each creation of a data object in the unitary personal data base (UPDB) is automatically accompanied by an access licence (L.sub.O) to that data object granted to thw owner (P) of the unitary personal data base (UPDB). Use of some data objects (O) in the storage space (S) may require the presence of more than one access licence (L). Data objects (O) in the storage space (S) are protected by symmetrical cryptography, and access to the data objects (O) in the storage space (S) is protected by asymmetrical cryptography. Access to the data takes place only at the point of use of the data (PUD) through the fetching of the data objects (O) from the storage space (S) in encrypted form and the consequent decryption of the data object (O).
Riordan (US20020066016) discloses an invention that provides a general and flexible mechanism for a secure access control on a computer. Cryptographic checksums are applied for the identification of a program to another program. These cryptographic checksums are generated automatically for the programs. Each program has its program-specific identifier which can be regarded as a substantially unique value or name. Such a program-specific identifier can be used to verify the validity of one program to another program. Mutual trust relationships between different programs can therewith be set up easily.
Ghosh (US8908686) discloses techniques in which packet replicators of a network device cooperate to generate a distributed hierarchical forwarding structure that the packet replicators then use to replicate and forward multicast packets to multiple output interfaces. For example, packet forwarding engines (PFEs) of a router each receive a new list of interfaces for a multicast packet stream. The PFEs individually construct a hierarchical forwarding structure based on the interface list. The hierarchical forwarding structure specifies interrelationships among the PFEs, which occupy nodes within the hierarchy. Each child PFE determines from the hierarchical forwarding structure the identity of a parent PFE and issues a token, constituting forwarding state for the distributed hierarchical forwarding structure, to the parent PFE. The parent PFE uses the token to identify packets of the multicast traffic to the child PFE during replication and forwarding of multicast packets proceeding according to the hierarchical forwarding structure.
The following is an examiner's statement of reasons for allowance: 
The teachings of Liberman, Nie Y, Hansen, Riordan  and Ghosh, whether alone or in combination with the other prior arts of record fail to teach or render obvious "… storing, at a private database, one or more sensitive data items, each sensitive data item of the one or more sensitive data items being capable of uniquely identifying a user, a resource, or an access right to the resource by itself or in combination with one or more additional data items; retrieving, by a server, the one or more sensitive data items from the private database; inputting the one or more sensitive data items into one or more hierarchical deterministic (HD) cryptography algorithms; in response to inputting the one or more sensitive data items into the one or more HD cryptography algorithms, deriving an anonymous address that uniquely and anonymously represents the user; deriving a resource-specific private key and a resource-specific public key using a unique identifier representing a particular resource; retrieving an access code associated with a particular access right; encrypting the access code using the resource-specific public key; publishing the anonymous address representing the user and the encrypted access code on a distributed ledger represented across a public or private blockchain; determining that a user device is within a defined proximity of an access control list (ACL) device retrieving, by the ACL device present at a spatial area associated with the resource, resource-specific private key to decrypt access codes; retrieving the anonymous address from the user device entering the spatial area associated with the resource; granting entry to the user device in the spatial area if the anonymous address matches with the decrypted access code; and prohibiting the entry of the user device from entering the spatial area if the anonymous address does not match with the decrypted access code." as recited in claim 1.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 8 and 15 recite similar subject matter. Consequently, independent claims 8 and 15 are also allowable over the prior arts of record.
Claims 2-7 and 9-14 & 16-20 are directly or indirectly dependent upon claims 1, 8 and 15, therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497